Name: COMMISSION REGULATION (EC) No 124/97 of 23 January 1997 amending Regulation (EC) No 116/97 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 24. 1 . 97 EN Official Journal of the European Communities No L 22/21 COMMISSION REGULATION (EC) No 124/97 of 23 January 1997 amending Regulation (EC) No 116/97 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 1 50/95 (2), and in particular Articles 3 (2) and 12 thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 116/97(3); Whereas an error has been discovered in the Annex to this Regulation; whereas the Regulation in question should therefore be corrected: HAS ADOPTED THIS REGULATION: Article 1 The Annexes to Regulation (EC) No 116/97 are replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 24 January 1997. At the request of the party concerned, shall apply form 23 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p. 1 . (2) OJ No L 22, 31 . 1 . 1995, p. 1 . 3 OJ No L 20, 23 . 1 . 1997, p. 32. No L 22/22 EN Official Journal of the European Communities 24. 1 . 97 ANNEX I Agricultural conversion rates ECU 1 = 40,2861 Belgian and Luxembourg francs 7,49997 Danish kroner 1,95423 German marks 311,761 Greek drachmas 198,202 Portuguese escudos 6,61023 French francs 6,02811 Finnish marks 2,19514 Dutch guilders 0,778173 Irish punt 1 973,93 Italian lire 13,7482 Austrian schillings 165,198 Spanish pesetas 8,64446 Swedish kroner 0,768177 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 38,7366 Belgian and ECU 1 = 41,9647 Belgian and Luxembourg francs Luxembourg francs 7,21151 Danish kroner 7,81247 Danish kroner 1,87907 German marks 2,03566 German marks 299,770 Greek drachmas 324,751 Greek drachmas 190,579 Portuguese escudos 206,460 Portuguese escudos 6,35599 French francs 6,88566 French francs 5,79626 Finnish marks 6,27928 Finnish marks 2,11071 Dutch guilders 2,28660 Dutch guilders 0,748243 Irish punt 0,810597 Irish punt 1 898,01 Italian lire 2 056,18 Italian lire 13,2194 Austrian schillings 14,3210 Austrian schillings 158,844 Spanish pesetas 172,081 Spanish pesetas 8,31198 Swedish kroner 9,00465 Swedish kroner 0,738632 Pound sterling 0,800184 Pound sterling